

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH COUNSEL AND THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


SECURITIES PURCHASE WARRANT


SPECTRUMDNA, INC.
 
Warrant Units: _______
 
THIS SECURITIES PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _______________ (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date of the final closing of the Financing (the “Initial
Exercise Date”) and on or prior to the close of business on the five year
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from SpectrumDNA, Inc., a Delaware
corporation (the “Company”), up to ______ units (the “Warrant Units”), with each
Warrant Unit consisting of one share of common stock of the Company (the “Common
Stock”) and one warrant to purchase one additional share of Common Stock (the
“Underlying Warrants”).  The purchase price of one Warrant Unit shall be equal
to the Exercise Price as defined in Section 2(b).  Each of the Underlying
Warrants shall have an initial exercise price of $0.25 per share and shall be in
such form as the warrant included in the Securities sold to the investors in the
Financing (except that the Underlying Warrants shall contain a cashless exercise
feature as provided in Section 2(b) hereof).
 
Section 1.            Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Placement Agent
Agreement dated January 12, 2010, between the Company and HFP Capital Markets
LLC (“HFP”) (the “Placement Agent Agreement”).

 
1

--------------------------------------------------------------------------------

 

Section 2.            Exercise.
 
a)           Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto and payment of the aggregate Exercise Price of the
Warrant Units thereby purchased by wire transfer or cashier’s check drawn on a
United States bank.  Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Units available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation along with delivery to the Company
of the final Notice of Exercise.  Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Units available hereunder
shall have the effect of lowering the outstanding number of Warrant Units
purchasable hereunder in an amount equal to the applicable number of Warrant
Units purchased.  The Holder and the Company shall maintain records showing the
number of Warrant Units purchased and the date of such purchases.
 
b)          Exercise Price.  The exercise price per Warrant Unit shall be $0.10,
subject to adjustment hereunder (the “Exercise Price”).
 
Notwithstanding the foregoing, if the fair market value of one share of Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant for cash, the Holder is
entitled to customary cashless exercise and may elect to receive shares (and
Underlying Warrants) equal to the value (as determined below) of this Warrant
(or the portion thereof being cancelled) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Election in which event the Company shall issue to the holder a number of shares
of Common Stock (and Underlying Warrants) computed using the following formula:
 
X =
Y (A-B)
 
A



 
Where X=
the number of shares of Common Stock (and Underlying Warrants) to be issued to
the Holder



 
Y=
the number of shares of Common Stock (and Underlying Warrants) purchasable under
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised (at the date of such calculation)

 
 
A=
the average of the closing sale prices of the Common Stock for the fifteen (15)
Trading Days immediately prior to (but not including) the Exercise Date, or fair
market value, whichever is less

 
 
B=
Exercise Price (as adjusted to the date of such calculation)

 
 
2

--------------------------------------------------------------------------------

 

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the shares of Common Stock issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the shares of Common Stock shall be deemed to have
commenced, on the date this Warrant was originally issued on the date hereof.
 
c)           Mechanics of Exercise.
 
i.       Authorization of Warrant Units.  The Company covenants that all shares
of Common Stock underlying the Warrant Units which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon due
exercise of the purchase rights represented by this Warrant and payment of the
applicable Exercise Price to the Company, be duly authorized, validly issued,
fully paid and nonassessable and free from all taxes, liens and charges created
by the Company in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously with such issue).
 
ii.      Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if permitted and if the Company is a participant in such system,
and otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise Form, as soon as reasonably practicable but no later than
seven (7) days after the surrender of this Warrant (if required) and payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery
Date”).  This Warrant shall be deemed to have been exercised and the Warrant
Units shall be deemed to have been issued on the date all of the foregoing are
accepted by the Company.
 
iii.     Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Units, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Units called
for by this Warrant, which new Warrant shall in all other respects be identical
with this Warrant.
 
iv.     Rescission Rights.  If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Units pursuant to Section 2(c)(ii) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.
 
v.      No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
 
3

--------------------------------------------------------------------------------

 

vi.     Charges, Taxes and Expenses.  Issuance of certificates for Warrant Units
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Units are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder; and the Company may require,
as a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.
 
vii.    Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.
 
Section 3.            Certain Adjustments.
 
a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (B) subdivides outstanding shares of
Common Stock into a larger number of shares, (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant (and Underlying
Warrants) shall be proportionately adjusted.  Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 

 
4

--------------------------------------------------------------------------------

 

b)           Fundamental Transaction. If after the date hereof, the Company (or
any other entity, the stock or other securities of which are at the time
receivable on the exercise of the Warrants), consolidates with or merges into
another entity or conveys all or substantially all of its assets to another
entity, then, in each such case, the Holder, upon any permitted exercise of a
Warrant, at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise of the
Warrant prior to such consummation, the stock or other securities or property to
which such the Holder would have been entitled upon the consummation of such
reorganization, consolidation, merger or conveyance if such the Holder had
exercised the Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 3.  The successor or purchasing entity in
any such reorganization, consolidation, merger or conveyance (if other than the
Company) shall duly execute and deliver to the Holder a written acknowledgment
of such entity’s obligations under the Warrants and this Agreement.
 
c)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
d)           Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.
 
e)           Notice to Holder.
 
i.       Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant during the 20-day period commencing on the
date of such notice to the effective date of the event triggering such notice.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.            Transfer of Warrant.
 
a)           Transferability.  Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Warrant Units without having a new Warrant issued.
 
b)           New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4, as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.
 
c)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 
6

--------------------------------------------------------------------------------

 
 
d)           Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer, that (i) the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel which is acceptable to the Company (and which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable state securities or
blue sky laws, and (ii) the Holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company,
and (iii) the transferee be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under the Securities
Act or a “qualified institutional buyer” as defined in Rule 144A(a) promulgated
under the Securities Act.
 
Section 5.            Miscellaneous.
 
a)           Registration Rights.  The Holder of this Warrant shall have
unlimited piggy back registration rights as provided in Section 5(b) and all
other registration rights for the shares of Common Stock underlying this Warrant
as the investors in the Financing have been granted as provided in that certain
Registration Rights Agreement executed by the Company on January 12, 2010 in
connection with the Financing.
 
b)           If, at any time, the Company proposes to register any of its
securities under the Securities Act for sale to the public for its own account
or for the account of other security holders (except with registration
statements on Forms S-4 or S-8 or another form not available for registering
securities for sale to the public), each such time it will give written notice
thereof to Holder of its intention so to do (such notice to be given at least
fifteen (15) days prior to the filing thereof).  Upon the written request of any
such Holder (which request shall specify the number of shares of Common Stock
underlying the Warrant Units intended to be disposed of by such Holder and the
intended method of disposition thereof), received by the Company within ten (10)
days after giving of any such notice by the Company, to register any of the
shares of Common Stock underlying such Holder’s Warrant Units, the Company will
use its reasonable efforts, to cause the shares of Common Stock underlying the
Warrant Units  as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent requisite to permit the sale or
other disposition by the Holder (in accordance with its written request) of such
shares of Common Stock so registered (“Piggyback Registration Rights”);
provided, that if, at any time after giving written notice of its intention to
register any securities pursuant to this Section 5(b) and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Company shall determine for any reason not to register such securities, the
Company shall give written notice to all Holders and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration.  If a registration pursuant to this Section 5(b)
involves an underwritten public offering, any Holder requesting to be included
in such registration may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration.  The foregoing
provisions notwithstanding, the Company may withdraw any registration statement
referred to in this without thereby incurring any liability to the Holders.
 
 
7

--------------------------------------------------------------------------------

 

c)           No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.
 
d)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Units, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
e)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding business day.
 
f)           Authorized Shares.
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the shares of Common Stock underlying this
Warrant upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Units upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Units may be issued as provided herein without violation of any
applicable law or regulation.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Units above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant Units
upon the exercise of this Warrant, and (c) use commercially reasonable efforts
to obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.

 
8

--------------------------------------------------------------------------------

 
 
Before taking any action which would result in an adjustment in the number of
Warrant Units for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
g)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
h)           Restrictions.  The Holder acknowledges that the Warrant Units
acquired upon the exercise of this Warrant, and securities underlying the
Warrant Units, if not registered, will have restrictions upon resale imposed by
state and federal securities laws.
 
i)            Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered to the Holder in accordance with the notice provisions of the
Placement Agent Agreement.
 
j)            Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Units, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
k)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Units.
 
l)            Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of both the Company and the
Holder.
 
m)          Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
 
9

--------------------------------------------------------------------------------

 

n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
[SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 
SPECTRUMDNA, INC.
   
By:
 
 
Name: James A. Banister
 
Title:   CEO

 
 
11

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE


TO:           SPECTRUMDNA, INC.


(1) The undersigned hereby elects to purchase ________ Warrant Units of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
o in lawful money of the United States; or
 
o [if permitted] the cancellation of such number of Warrant Units as is
necessary, in accordance with the formula set forth in subsection 2(b), to
exercise this Warrant with respect to the maximum number of Warrant Units
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(b).
 
(3) Please issue a certificate or certificates representing said Warrant Units
in the name of the undersigned or in such other name as is specified below:
 
______________________________________


The Warrant Units shall be delivered to the following DWAC Account Number (if
permitted and if the Company is a participant in such system) or by physical
delivery of a certificate to:


_____________________________________
DWAC Acct. #: _________________
_____________________________________
_____________________________________


(4) The undersigned agrees and acknowledges that the undersigned is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended.


[SIGNATURE OF HOLDER]



 
NAME OF HOLDER
         
 
                
 
   
Signature
         
 
 
Dated:  ____________  ___, _______
Print Name and Title (if applicable)
 


 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, ____ all of or _______ Units of the foregoing Warrant and
all rights evidenced thereby are hereby assigned to


__________________________________________


__________________________________________


__________________________________________



 
NAME OF HOLDER
         
 
         
 
   
Signature
         
 
   
Name and Title (if applicable)
 



Dated:  ____________  ___, _______
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------

 